DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities:  
As to claim 1: It recites “a first switching transistor gate electrode disposed to overlap the first semiconductor pattern” should be changed to ---a gate electrode of a first switching transistor disposed to overlap the first semiconductor pattern--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0033851 A1), in view of HIGASHI (US 2011/0074749 A1).
As to claim 1: Kim discloses a display device (Fig. 6, “a display device”; Abstract) comprising: 
a substrate (Fig. 6, “a substrate SUB”; Abstract, ¶0046; (see Fig. 6 below)); 
a first conductive layer disposed on the substrate, the first conductive layer including a data signal line (Fig. 6, “a first conductive layer LS, DL, VDD” disposed on the substrate, the first conductive layer including “a data signal line DL”; ¶0050);
an interlayer insulating film disposed on the first conductive layer (Fig. 6, “an interlayer insulating film BUF” disposed on the first conductive layer; ¶0048); 
a semiconductor layer disposed on the interlayer insulating film, the semiconductor layer including a first semiconductor pattern (Fig. 6, “a semiconductor layer SA” disposed on the interlayer insulating film BUF, the semiconductor layer including a first semiconductor pattern; ¶0048); 
a gate insulating film disposed on the semiconductor layer (Fig. 6, “a gate insulating film GI/IN” disposed on the semiconductor SA; ¶0048); and 
a second conductive layer disposed on the gate insulating film (Fig. 6, “a second conductive layer SG” disposed on the gate insulating GI/IN; ¶0048), 
the second conductive layer including: 
a first switching transistor gate electrode disposed to overlap the first semiconductor pattern (Fig. 6, “a first switching transistor ST”, “gate electrode SG” disposed to overlap the first semiconductor pattern SA; ¶0048); 
a transistor first electrode disposed to overlap a part of the first semiconductor pattern, wherein the transistor first electrode is electrically connected to the data signal line through a contact hole that penetrates the interlayer insulating film and the gate insulating film (Fig. 6, “a transistor first electrode SS” disposed to overlap a part of the first semiconductor pattern SA, wherein the transistor first electrode SS is electrically connected to the data signal line DL through a contact hole that penetrates the interlayer insulating film BUF and the gate insulating film IN/GI; ¶0051); and 
a transistor second electrode disposed to overlap another part of the first semiconductor pattern (Fig. 6, “a transistor second electrode SD: disposed to overlap another part of the first semiconductor pattern SA; ¶0051).
Kim does not expressly show a contact hole for electrically connecting the transistor first electrode and the data signal line. However, Higashi teaches a display device comprises a data signal line disposed on a substrate; an interlayer insulating film disposed on the data signal line; a semiconductor layer disposed on the interlayer insulating film; a gate insulating film disposed on the semiconductor layer; and a transistor first electrode is electrically connected to the data signal line through a contact hole that penetrates the interlayer insulating film and an gate insulating film (Figs. 1-3, 11, a display device comprises “a data signal line Ld” disposed on “a substrate 11”; “an interlayer insulating film 12” disposed on the data signal line; “a semiconductor layer SMCx” disposed on the interlayer insulating film 12; “a gate insulating film OHMx” disposed on the semiconductor layer; and “a transistor first electrode Tr11d” is electrically connected to the data signal line Ld through “a contact hole CH3” that penetrates the interlayer insulating film 12 and the gate insulating film; ¶0016, 0092-0095). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to implement a contact hole through the interlay insulating film and the gate insulating film, such that the transistor first electrode is electrically connected to the data signal line through the contact hole that penetrates the interlayer insulating film and the gate insulating film as taught by Higashi. The motivation would have been in order to form transistors on the substrate and to provide wirings on the substrate. The wirings are subjected to an application of a voltage to drive circuits including the thin film transistors (Higashi: ¶0010). 
As to claim 2: Kim discloses the second conductive layer further includes a scan signal line, and the first switching transistor gate electrode branches off from the scan signal line (Fig. 5, the second conductive layer further includes “a scan signal line SL”, and the first switching transistor gate electrode SG branches off from the scan signal line SL; ¶0038).
As to claim 3: Kim discloses the data signal line extends in a first direction, and the scan signal line extends in a second direction that intersects the first direction (Fig. 5, the data signal line DL extends in a first direction, and the scan signal line SL extends in a second direction that intersects the first direction; ¶0038).
As to claim 4: Kim discloses the first switching transistor gate electrode extends in the first direction (Fig. 5 shows the first switching transistor gate electrode SG extends in the first direction; ¶0038).  
As to claim 12: Kim discloses the first switching transistor gate electrode, the transistor first electrode, and the transistor second electrode are spaced apart from one another (Fig. 6 shows the first switching transistor gate electrode GI, the transistor first electrode SS, and the transistor second electrode SD are spaced apart from one another).  
As to claim 13: Kim discloses the transistor first electrode is electrically connected to the part of the first semiconductor pattern through a contact hole that penetrates the gate insulating film (Fig. 6 shows the transistor first electrode SS is electrically connected to the part of the first semiconductor pattern SA through a contact hole that penetrates the gate insulating film IN/GI; ¶0048-0051).  
As to claim 14: Kim discloses the semiconductor layer further includes a second semiconductor pattern disposed apart from the first semiconductor pattern (Fig. 6 shows the semiconductor layer SA/DA further includes “a second semiconductor pattern DA” disposed apart from the first semiconductor pattern SA; ¶0048).  

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0033851 A1), in view of HIGASHI (US 2011/0074749 A1), as applied to claim 2 above, and further in view of HWANG et al (US 2019/0129548 A1).
As to claim 5: Kim does not expressly disclose the first conductive layer further includes a data pad at an end of the data signal line. However, Hwang teaches a display device comprises a plurality of data signal lines, wherein each of the plurality of data signal lines includes a data pad at an end of the data signal line (Figs. 1, 8, a display device comprises “a plurality of data signal lines DL”, wherein each of the plurality of data signal lines includes “a data pad DLL” at an end of the data signal line; Abstract, ¶0085-0089, 0131). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to implement a data pad on the substrate, such that the first conductive layer further includes a data pad at an end of the data signal line as taught by Hwang. The motivation would have been in order to provide a touch display device and panel having a compact structure, by which the overall thickness can be reduced (Hwang: ¶0011).
As to claim 6: Claim 6 is a dependent claim of claim 5. The prior art Hwang further discloses claim limitation of the second conductive layer further includes a pad electrode that overlaps the data pad (Figs. 8-11, “a pad electrode DP” that overlaps the data pad DLL; ¶0131). In addition, the same motivation is used as the rejection of claim 6. 
As to claim 7: Claim 6 is a dependent claim of claim 5. The prior arts Kim and  Hwang further disclose claim limitation of the pad electrode is electrically connected to the data pad through a contact hole that penetrates the interlayer insulating film and the gate insulating film (Kim: Fig. 5-6, the interlayer insulating film BUF disposed on the data line DL and the gate insulating film IN disposed on the interlayer insulating film; Hwang: Figs. 8-12, the pad electrode DP is electrically connected to the data pad DLL through a contact hole that penetrates “an interlayer insulating film ILD”; ¶0133-0134). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to dispose the pad electrode on the gate insulating film, such that the pad electrode is electrically connected to the data pad through a contact hole that penetrates the interlayer insulating film and the gate insulating film as taught by Kim and Hwang. In addition, the same motivation is used as the rejection of claim 7.  

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0033851 A1), in view of ), in view of HIGASHI (US 2011/0074749 A1) and HWANG et al (US 2019/0129548 A1), as applied to claim 6 above, and further in view of GUNJI (US 2019/018974 A1).
As to claim 8: Kim and Hwang do not expressly disclose comprising a conductive capping layer disposed on the second conductive layer. However, Gunji teaches a display device comprises a second conductive layer and a conductive capping layer disposed on the second conductive layer (Figs. 1-2, a display device comprises “a second conductive layer 50e” and “a conductive capping layer 110” disposed on the second conductive layer; Abstract, ¶0042-0043). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Hwang to implement a conductive capping layer be disposed on the second conductive layer as taught by Gunji. The motivation would have been in order to connect a conductive layer with a thin film transistor through via an oxide conductive layer (Gunji: ¶0042).
As to claim 9: Claim 9  is a dependent claim of claim 8. The prior art Gunji further discloses claim limitation of the conductive capping layer includes a ZIO film, an IZO film, an ITO film, or a Ti/Mo/ITO film (Fig. 2, the conductive capping layer 110 includes a ZIO film, an IZO film, an ITO film, or a Ti/Mo/ITO film ¶0042).  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0033851 A1), in view of ), in view of HIGASHI (US 2011/0074749 A1) and HWANG et al (US 2019/0129548 A1), as applied to claim 8 above, and further in view of KIM et al (US 2008/0291349 A1), hereinafter Kim1.
As to claim 10: Kim and Hwang do not expressly disclose the pad electrode is in electrical contact with the conductive capping layer. However, Kim1 teaches a display device comprises a pad electrode is in electrical contact with a conductive capping layer (Figs. 1-2, 11-12, a display device comprises “a pad electrode 510” and “a conductive capping layer 530” disposed on a pad electrode, such that the pad electrode is in electrical contact with the conductive capping layer; Abstract, ¶0150, 0152). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Hwang to implement a conductive capping layer to be disposed on the pad electrode, such that the pad electrode is in electrical contact with the conductive capping layer as taught by Kim1. The motivation would have been in order to have a plurality of pad electrodes disposed at one ends of the lines connected to the driver (Kim: Abstract). 
  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0033851 A1), in view of ), in view of HIGASHI (US 2011/0074749 A1), HWANG et al (US 2019/0129548 A1), and KIM et al (US 2008/0291349 A1), hereinafter Kims as applied to claim 10 above, and further in view of CHOI et al (CN 103579532 A).
As to claim 11: Kims does not expressly disclose the pad electrode includes copper. However, Choi teaches a display device comprises a data pad electrode is made by a copper material (Figs. 1-3, 10F, a display device comprises “a data pad electrode 371p” is made by a copper material; Abstract, ¶0242). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kims to use copper material for the data pad, such that the pad electrode includes copper as taught by Choi. The motivation would have been in order to form the data pad electrode by low resistance conductive material (Choi: ¶0050, 0242).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0033851 A1) in view of HIGASHI (US 2011/0074749 A1), as applied to claim 14 above, and further in view of GUNJI (US 2019/0189974 A1).
As to claim 15: Kim discloses the first conductive layer further includes a first power supply wire (Fig. 6, the first conductive layer further includes “a first power supply wire VDD”; ¶0051),
the first power supply wire is disposed to overlap a part of the first semiconductor pattern and is electrically connected to the part of the first semiconductor pattern through the contact hole that penetrates the gate insulating film (Figs. 5-6, the first power supply wire VDD/DS is disposed to overlap a part of the first semiconductor pattern DA and is electrically connected to the part of the first semiconductor pattern DA through the contact hole that penetrates the gate insulating film IN).
Kim does not expressly disclose the first power supply wire is disposed to overlap a part of the first semiconductor pattern and is electrically connected to the part of the first semiconductor pattern through the contact hole that penetrates the interlayer insulating film. However, Gunji teaches a display device comprises a driving transistor is connected to a power supply in order to supply current to a light emitting element (Figs. 1-2, 5, “a display device 100” comprises “a driving transistor 50” is connected to a power supply in order to supply current to “a light emitting element 70”; Abstract, ¶0030, 0038-0039), wherein source/drain electrodes of the driving transistor represents a first power supply wire is disposed to overlap a part of a first semiconductor pattern and is electrically connected to a part of semiconductor pattern of the driving transistor through a contact hole that penetrates a first insulating layer and a second insulating layer (Fig. 5, “source/drain electrodes 50e/50f” of the driving transistor represents a first power supply wire is disposed to overlap a part of a first semiconductor pattern and is electrically connected to “a part of semiconductor pattern 50a” of the driving transistor through a contact hole that penetrates “a first insulating layer 50b” and “a second insulating layer 50d”; ¶0069). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to have the first power supply wire is disposed to overlap a part of the first semiconductor pattern and is electrically connected to the part of the first semiconductor pattern through the contact hole that penetrates the interlayer insulating film as taught by Gunji. The motivation would have been in order to form a thin film transistor as a driving transistor, in which source/drain electrodes of driving transistor is electrically connected to a semiconductor layer through an opening of first and second insulating layers. 

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0033851 A1), in view of KANEGAE (US 2012/0074423 A1).
As to claim 16: Kim discloses a display device (Figs. 1-6, “a display device”; Abstract) comprising: 
a substrate (Fig. 6, “a substrate SUB”; ¶0048); 
a first conductive layer disposed on the substrate (Fig. 6, “a first conductive layer DL/VDD” disposed on the substrate; ¶0048-0051); 
an interlayer insulating film disposed on the first conductive layer (Fig. 6, “an interlayer insulating film BUF” disposed on the first conductive layer; ¶0048-0051); 
a semiconductor layer disposed on the interlayer insulating film (Fig. 6, “a semiconductor layer SA” disposed on the interlayer insulating film BUF; ¶0048-0051); 
a gate insulating film disposed on the semiconductor layer (Fig. 6, “a gate insulating film GI/IN” disposed on the semiconductor layer SA; ¶0048-0051); 
a second conductive layer disposed on the gate insulating film (Fig. 6, “a second conductive layer SS/SG/DS/DG” disposed on the gate insulating film GI; ¶0048-0051); 
a third insulating layer disposed on the second conductive layer (Fig. 6, “a third insulating layer PAS/OC” disposed on the second conductive layer; ¶0048-0053); 
a third conductive layer disposed on the third insulating layer (Fig. 6, “a third conductive layer ANO” disposed on the third insulating layer; ¶0045);
Atty Docket No. SD-200105-KNBa light-emitting element disposed in pixels (Figs. 2, 5-6, “a light-emitting element OLE” disposed in pixels; ¶0009, 0041); 
a driving transistor providing a driving current to the light-emitting element (Fig. 2, “a driving transistor DT” providing a driving current to the light-emitting element OLE; ¶0010); and 
a first switching transistor transmitting a data signal to a gate electrode of the driving transistor (Fig. 2, 6, “a first switching transistor ST” transmitting a data signal to a gate electrode of the driving transistor; ¶0009-0010), 
wherein the first conductive layer includes: 
a first power supply wire electrically connected to a first electrode of the driving transistor (Figs. 2, 5-6, “a first power supply wire VDD” electrically connected to a first electrode of the driving transistor DT; ¶0009-0010); and 
a data signal line electrically connected to a first electrode of the first switching transistor (Figs. 2, 5-6, “a data signal line DL” electrically connected to “a first electrode SS of the first switching transistor ST; ¶0009-0011, 0048-0051),
the semiconductor layer includes: 
a first semiconductor pattern (Fig. 6, “a first semiconductor pattern DA”; ¶0048-0052); and 
a second semiconductor pattern apart from the first semiconductor pattern (Fig. 6, “a second semiconductor pattern SA” apart from the first semiconductor pattern DA), and 
the second conductive layer includes the first electrode of the first switching transistor  and the first electrode of the driving transistor (Fig. 6, the second conductive layer includes the first electrode SS of the first switching transistor ST and the first electrode DS of the driving transistor DT).
Kim does not expressly disclose a first semiconductor pattern that overlaps the first power supply wire. However, Kanegae teaches a display device comprises a semiconductor pattern overlaps a first power supply wire (Figs. 1, 11B, “a display device 1” comprises “a first semiconductor pattern 321” overlaps “a first power supply wire 23B”; ¶0226). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to extend the first semiconductor pattern, such that the first semiconductor pattern that overlaps the first power supply wire as taught by Kanegae. The motivation would have been in order to stabilize the electric potential in the back channel (Kanegae: ¶0224).
As to claim 17: Kim does not expressly disclose a part of the second semiconductor pattern overlaps the data signal line. However, Kanegae teaches a display device comprises a part of a second semiconductor pattern overlaps a data signal line (Figs. 1, 11A, “a display device 1” comprises “a second semiconductor pattern 311” overlaps “a data signal line 22”; ¶0158). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to extend the first semiconductor pattern, such that a part of the second semiconductor pattern overlaps the data signal line as taught by Kanegae. The motivation would have been in order to stabilize the electric potential in the back channel (Kanegae: ¶0224).
As to claim 18: Kim discloses the second conductive layer further includes a scan signal line that transmits a scan signal to a gate electrode of the first switching transistor (Fig. 5 shows the second conductive layer further includes “a scan signal line SL” that transmits a scan signal to “gate electrode SG of the first switching transistor ST).  
As to claim 19 Kim discloses the data signal line and the first power supply wire extend in a first direction, and the scan signal line extends in a second direction that intersects the first direction (Fig. 5 shows the data signal line DL and the first power supply wire VDD extend in a first direction, and the scan signal line SL extends in a second direction that intersects the first direction).
As to claim 21: Kim discloses the third conductive layer is electrically connected to the driving transistor first electrode through a contact hole that penetrates the third insulating layer (Fig. 6, the third conductive layer ANO is electrically connected to the driving transistor first electrode DD through a contact hole that penetrates the third insulating layer PAS).
 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0033851 A1), in view of KANEGAE (US 2012/0074423 A1), as applied to claim 16 above, and further in view of CHOI (US 2019/0131369 A1).
As to claim 20: Kim and Kanegae do not expressly disclose a second switching transistor transmitting a sensing signal to an electrode of the driving transistor, Atty Docket No. SD-200105-KNBwherein the second conductive layer further includes a sensing signal line which transmits the sensing signal to a gate electrode of the second switching transistor. However, Choi teaches a display device comprises a second switching transistor transmitting a sensing signal to an electrode of a driving transistor (Figs. 1, 3, a display device comprises “a second switching transistor ST” transmitting “a sensing signal VREF” to “an electrode of a driving transistor DR”; Abstract, ¶0050, 0061-0063), wherein a second conductive layer further includes a sensing signal line which transmits the sensing signal to a gate electrode of the second switching transistor (Figs. 3, 7, a second conductive layer further includes “a sensing signal line GL2” which transmits the sensing signal to “a gate electrode of the second switching transistor ST”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Kanegae to implement a second switching transistor into the pixel circuit, such that the second switching transistor transmitting a sensing signal to an electrode of the driving transistor, Atty Docket No. SD-200105-KNBwherein the second conductive layer further includes a sensing signal line which transmits the sensing signal to a gate electrode of the second switching transistor as taught by Choi. The motivation would have been in order to generate a compensation signal based on the sensing result (Choi: ¶0065).

Response to Arguments
Applicant’s arguments filed on April 11, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693